

116 HR 1276 IH: America’s Public Land Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1276IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Lowenthal (for himself, Mr. Huffman, Mr. Perlmutter, Mr. Rouda, Mr. Krishnamoorthi, Mr. Quigley, Mr. Gomez, Ms. Johnson of Texas, Mr. Cisneros, Mrs. Napolitano, Mr. McNerney, Ms. Haaland, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo reaffirm the policy of the United States with respect to management authority over public land,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the America’s Public Land Act of 2019. 2.FindingsCongress finds that—
 (1)public land in the United States is— (A)iconic, including national parks, wildlife refuges, and national forests; and
 (B)irreplaceable, including wildlife habitat, archaeological resources, and other national treasures; (2)public land—
 (A)provides unrivaled recreational opportunities; and (B)is enjoyed by hundreds of millions of people in the United States each year;
 (3)public land— (A)strengthens the United States economy; and
 (B)powers a recreation industry that supports— (i)7,600,000 jobs; and
 (ii)nearly $900,000,000,000 in direct spending annually; (4)United States public land provides numerous other benefits to the people of the United States, including—
 (A)clean air and water; (B)public health gains; and
 (C)access to the outdoors; (5)retaining United States public land is in the public interest; and
 (6)except as expressly authorized by Congress, United States public land should be retained under the ownership of the United States.
 3.DefinitionsIn this Act: (1)Management authorityThe term management authority means—
 (A)the ability to determine— (i)which uses to permit on public land, including uses relating to—
 (I)timber; (II)grazing;
 (III)renewable and nonrenewable energy and mineral resources; (IV)recreation; and
 (V)vegetation management; or (ii)where and how those uses of public land take place; and
 (B)the ability to regulate, permit, or authorize use of public land. (2)Public land (A)In generalThe term public land means any land or interest in land—
 (i)owned by the United States; and (ii)administered by—
 (I)the Secretary of the Interior, acting through— (aa)the Director of the Bureau of Land Management;
 (bb)the Director of the National Park Service; or (cc)the Director of the United States Fish and Wildlife Service; or
 (II)the Secretary of Agriculture, acting through the Chief of the Forest Service. (B)ExclusionThe term public land does not include land held in trust for the benefit of an Indian Tribe.
 (3)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to land or an interest in land under the jurisdiction of the Department of the Interior; and
 (B)the Secretary of Agriculture, with respect to land or an interest in land under the jurisdiction of the Department of Agriculture.
 4.Reaffirmation of policyCongress reaffirms that the policy of the United States is— (1)to retain public land in Federal ownership unless the disposal of public land has been authorized by an Act of Congress;
 (2)to retain management authority over public land, except in any case in which a non-Federal individual or entity is authorized to exercise management authority pursuant to—
 (A)an Act of Congress; or (B)another applicable law; and
 (3)that retention of public land and the management authority over public land is in the public interest.
			5.Retention requirements
 (a)Public landExcept as authorized by an Act of Congress, the Secretary concerned shall not approve or permit the conveyance of public land to any non-Federal individual or entity.
 (b)Management authorityExcept as authorized by an Act of Congress or other applicable law, the Secretary concerned shall not approve or permit the granting of management authority over public land to any non-Federal individual or entity.
 6.Effect of ActNothing in this Act— (1)affects the jurisdiction of any State with respect to the management of fish or wildlife on public land;
 (2)diminishes the rights of any Indian Tribe, including rights regarding access to public land for Tribal activities (including spiritual, cultural, and traditional food-gathering activities);
 (3)alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian Tribe, including off-reservation reserved rights;
 (4)creates an express or implied reservation by the United States of any water or water right for any purpose;
 (5)affects, modifies, or affects the use or allocation, as in existence on the date of enactment of this Act, of any water, water right, or interest in water; or
 (6)affects any interstate water compact in existence on the date of enactment of this Act. 